The judgment of the court was pronounced by
Slidell, J.
The defendant is sued as endorser of a promissory note, and the ease turns solely on the question of notice. The note was dated and payable at Baton Rouge. The notice for the defendant was deposited by the notary, on the day of protest, in the post office at Baton Rouge, addressed to the defendant, at West Baton Rouge. It is proved that the defendant resides in the parish ofWest Baton Rouge. A witness who has been in the defendant’s employ nine years, as his overseer and in other capacities, says that “ the Baton Rouge post office is the one at which the defendant is in the habit of receiving his letters ; that he has a box there ; that when letters are directed to McCalop, West Baton Rouge, they are received from the office in Baton Rouge ; that this has always been the custom, but does not know whether or not it is an arrangement.”
We consider this proof of notice as sufficient. We have already considered this subject in the case of Hepburn v. Ratliff, ante p. 331, and have there referred .to the opinions of the Supreme Court of the United States in the cases of the *352Bank of Columbia, 1 Peters, 582, and of the Bank of the United States, 2 Peters’ 551. In the former case, 1 Peters, 582, the same points were presented by counsel as are now urged, and some of the same authorities cited. It Was then, as now, urged by counsel, that post offices are places from which letters are to be forwarded, and not places alf which letters are to be left, when not intended to bo conveyed from them; and it was also urged that the expense of sending a special messenger could be' recovered of the party to whom he is sent. That case was elaborately considered, and the rule then settled seems to us a reasonable one, and founded in considerations of general convenience and the interests of commerce. Judgment affirmed*